Citation Nr: 0519160	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  02-04 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision of the 
Department of the Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.  The veteran, who had active service from May 1968 to 
July 1971, appealed those decisions, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for appellate review in January 2004, and 
that development was completed by the Appeals Management 
Center.  The case has since been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not shown by competent medical evidence to 
currently have hypertension that is etiologically related to 
his military service or to a service-connected disability.

CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred, and is 
not proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the May 2000 and 
September 2001 rating decisions, as well as the April 2002 
Statement of the Case and the March 2005 Supplemental 
Statement of the Case issued in connection with the 
appellant's appeal have notified him of the evidence 
considered, the pertinent laws and regulations, and the 
reason his claim was denied.  In addition, a letter was sent 
to the veteran in March 2001 that specifically informed him 
of the substance of the VCAA.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) the March 2001 essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) informing the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board acknowledges that the veteran was not adequately 
notified of the VCAA until after the May 2000 rating 
decision, which was the initial unfavorable decision in this 
case.  However, in another case regarding the timing of the 
VCAA notice, the United States Court of Appeals for Veterans 
Claims (Court) has held that in such situations, the 
appellant has a right to a VCAA content-complying notice and 
proper subsequent VA process.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  That notice was provided to the 
appellant in March 2001, and the RO subsequently reviewed the 
appellant's claim and continued the denial of the benefit 
sought on appeal.  

All the VCAA requires is that the duty to notify be satisfied 
and that a claimant is given an opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records.  The veteran was also afforded a VA examination in 
July 2004 in connection with his claim for service connection 
for hypertension.  The veteran and his representative have 
not made the Board aware of any additional, relevant evidence 
that needs to be obtained prior to appellate review.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  The Board 
therefore finds that disposition of the appellant's claim is 
appropriate.

Background and Evidence

Service records show that the veteran had active service from 
May 1968 to July 1971.  

Service medical records are negative for any complaints, 
treatment, or diagnosis of hypertension.  The veteran was 
provided an enlistment examination in April 1968 as well as a 
separation examination in July 1971.  Both examinations found 
his heart and vascular system to be normal, and he denied 
having a medical history of high or low blood pressure.  His 
blood was recorded as 138/88 in April 1968 and as 128/88 in 
July 1971.  

The veteran was provided an enlistment examination in May 
1980 in connection with his entrance into the Army National 
Guard.  A clinical examination did not reveal any 
abnormalities of the heart or vascular system, and his blood 
pressure was recorded as 122/76 when sitting, 118/66 when 
recumbent, and 124/80 when standing.  The veteran also denied 
having a medical history of high or low blood pressure.  

VA medical records dated in January 1995 indicate that the 
veteran had a history of hypertension that was controlled by 
diet.  

VA medical records dated in October 1995 document the veteran 
as having a history of hypertension for which he was 
prescribed Atenolol.  His blood pressure was recorded as 
102/60 and was noted to be stable.

VA medical records dated in June and October 1996 also noted 
the veteran to have a history of hypertension for which he 
was prescribed Atenolol.

VA medical records dated from April 1999 to May 1999 document 
the veteran as having sought treatment for his blood pressure 
in May 1999.  In particular, he requested a refill of his 
medication.

VA medical records dated from May 1999 to April 2000 document 
the veteran's diagnosis and treatment for various disorders, 
including his hypertension.  

The veteran was afforded a VA examination in July 2004 during 
which he reported being told that he had hypertension in 
1990.  He also noted that he was prescribed medication 
approximately six or seven years earlier.  He could not 
recall the highest his blood pressure had been, but he did 
state that it had not been within the normal range for a long 
time.  A physical examination found his blood pressure to be 
125/86 in his left arm while sitting, and it was noted that 
he was normotensive.  The examiner commented that the 
veteran's high blood pressure preceded his service-connected 
insulin-dependent diabetes mellitus and indicated that he had 
a family history of high blood pressure and diabetes in his 
siblings.  The examiner also stated that it was more likely 
than not that his high blood pressure was not induced by his 
diabetes and was not service related either, as his high 
blood pressure preceded his development of diabetes and he 
had a family history of high blood pressure.  The examiner 
further commented that the fact that the veteran's blood 
pressure was in the normal range at the time of the 
examination indicated that diabetes had not been a factor in 
aggravating or influencing the natural course of high blood 
pressure.


Law and Analysis

The veteran contends that he is entitled to service 
connection for hypertension.  More specifically, he claims 
that his current hypertension is related to his military 
service.  Additionally, his representative advanced the 
contention that his hypertension is related to his service-
connected diabetes mellitus.  

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304 (2004).  Service connection 
may also be granted for certain chronic diseases, such as 
cardiovascular-renal disease, when such diseases are 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  In order to establish service 
connection, a claimant must generally submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

In addition, service connection may also be established for a 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition. Id.  The United States Court of 
Appeals for Veterans Claims has further held that when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected for that 
degree of aggravation. Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  Establishing service connection on a secondary basis 
requires evidence sufficient to show: (1) that a current 
disability exists, and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. Id. 

When the evidence in this case is considered under the laws 
and regulations as set forth above, the Board is of the 
opinion that the veteran has not presented a basis upon which 
to establish service connection for hypertension.  The 
veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of hypertension, and he 
was not treated for or diagnosed with hypertension until many 
decades after service.  In fact, the veteran told the July 
2004 VA examiner that he was informed that he had high blood 
pressure in 1990.  Therefore, the Board finds that the 
veteran did not develop hypertension during service or within 
one year thereafter.  

In addition to the lack of evidence establishing that the 
veteran's hypertension manifested in service or within one 
year thereafter, no physician has linked his current 
hypertension to service or to any symptomatology that 
occurred during active service.  The record shows that there 
were no complaints, treatment, or diagnosis of hypertension 
for many decades following his separation from service.  Nor 
is there is any competent evidence of record, medical or 
otherwise, which links his current hypertension to service.  
Significantly, the January 2004 VA examiner commented that 
the veteran's hypertension was not service related.  Thus, 
the evidence of record does not establish that the veteran 
had symptomatology in service, that the disorder manifested 
within a year following the veteran's separation from 
service, or that there is a nexus between the current 
disorder and his military service.  Therefore, service 
connection for hypertension may not be granted on a direct or 
presumptive basis.

As to the veteran's claim that his hypertension is related to 
his service-connected diabetes mellitus, the Board also finds 
that the medical evidence of record does not support this 
contention.  Although the veteran has a current diagnosis of 
both hypertension and diabetes mellitus, the medical evidence 
has not established a relationship between the two disorders.  
In this regard, the Board notes that the July 2004 VA 
examiner offered the only medical opinion of record 
concerning the etiology of the veteran's current 
hypertension.  That opinion specifically stated that it was 
more likely than not that the veteran's high blood pressure 
was not induced by his diabetes, as his high blood pressure 
preceded his development of diabetes mellitus and he had a 
family history of high blood pressure.  The examiner further 
commented that the fact that the veteran's blood pressure was 
in the normal range at the time of the examination indicated 
that diabetes had not been a factor in aggravating or 
influencing the natural course of high blood pressure.  
Simply put, the evidence absent from the record is a medical 
opinion to the effect that the veteran's service-connected 
diabetes mellitus either caused or aggravated the veteran's 
hypertension.  Accordingly, service connection cannot be 
granted on a secondary basis.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for hypertension.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a hypertension is not warranted.  Although the 
Board does not doubt the veteran's sincere belief that he has 
current hypertension related to service, the veteran is not a 
medical professional competent to render an opinion on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for hypertension is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


